443 F.2d 1363
Harry R. LEEDS, Plaintiff-Appellee,v.John LEVEY, Appellant.
No. 23544.
United States Court of Appeals, Ninth Circuit.
July 16, 1971.

Appeal from the United States District Court for the Central District of California; James M. Carter, Judge.
Stephen D. Miller (argued), of Miller, Glassman & Browning, Beverly Hills, Cal., Harry J. Cohen, of Shapiro & Cohen, North Hollywood, Cal., for appellant.
Arnold J. Rotman (argued), of Weiner, Rotman & Pistone, Canoga Park, Cal., for appellee.
Before CHAMBERS, TRASK and CHOY, Circuit Judges.
PER CURIAM:


1
The judgment in this case for $62,419.06 plus interest in favor of Leeds against Levey is affirmed except that we conclude that Leeds' judgment against Levey should be for $53,022.93. We arrive at this adjustment because of a credit to be allowed Levey and out of reconstruction of the final computation.


2
We accept the trial court's computation of a charge against Levey of $117,942.01 and a charge of $6,896.12 (money received) against Leeds. (This is not a true partnership case but the same rules of accounting would be applicable here). We find the $117,942.01 figure should be reduced by a $5,000 credit for an amount paid by Levey to Perma Stamp Products. See Godbey & Sons Const. Co. v. Deane (1952) 39 Cal.2d 429, 246 P.2d 946.


3
So we conclude that the "partners" accounts with the "partnership" were $112,942.01 (drawn by Levey) and $6,896.12 (drawn by Leeds) or a total of $119,838.13. Thus Leeds is entitled to one-half of the total, which is $59,919.06, less $6,896.12 already received, leaving a net of $53,022.93 due Leeds by Levey.


4
With the foregoing adjustments we find no reversible error in the judgment.


5
Remanded for modification in accordance with the foregoing. Appellant shall have one-half his costs on the appeal.